Case 8:21-cv-00839-SDM-AAS Document 73 Filed 06/08/21 Page 1 of 5 PageID 3229




                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                               TAMPA DIVISION


 STATE OF FLORIDA,

                Plaintiff,

                    v.                       Case No. 8:21-cv-839-SDM-AAS

 XAVIER BECERRA, Secretary of the
 Dep’t of Health and Human Services,
 et al.,
               Defendants.



        DEFENDANT’S UNOPPOSED MOTION TO EXTEND TIME
               TO FILE A RESPONSIVE PLEADING

      Defendants, Xavier Becerra, Secretary of Health and Human Services

(“HHS”); the HHS; Rochelle Walensky, director of the Centers for Disease Control

and Prevention (“CDC”); the CDC; and the United States America; by and through

undersigned counsel, pursuant to Rule 6(b) of the Federal Rules of Civil Procedure,

respectfully request an approximately 2-week extension of time to answer or

otherwise respond to Plaintiff’s Complaint, up through and including July 1, 2021.

Undersigned counsel has conferred with Plaintiff’s counsel, who does not oppose this

motion. In support of this motion, Defendants submit the following:

   1. On April 8, 2021, Plaintiff filed a Complaint against Defendants in the nature

      of a petition for judicial review of a CDC order issued on October 31, 2020.

      ECF No. 1. A summons was issued to Defendants the same day. ECF No. 3.

                                         1
Case 8:21-cv-00839-SDM-AAS Document 73 Filed 06/08/21 Page 2 of 5 PageID 3230




   2. Service was effectuated upon the United States attorney on April 13, 2021.

   3. The original deadline for Defendants to respond to the Complaint is June 14,

      2021.

   4. On April 20, 2021, the State of Alaska moved to intervene in this case. ECF

      No. 8.

   5. On April 22, 2021, Plaintiff moved for a preliminary injunction. Defendants

      filed a brief in opposition on May 5, 2021.

   6. On May 5, 2021, the State of Texas moved to intervene in this case. ECF No.

      26.

   7. On May 12, 2021, the Court held a hearing on Defendants’ motion for a

      preliminary injunction. ECF No. 44. The hearing lasted for three hours and

      49 minutes over the course of approximately six hours. Id.

   8. On May 18, 2021, the Court ordered the parties to mediation. ECF Nos. 51

      52.

   9. On May 19, 2021, Defendants submitted a memorandum in opposition to

      Texas’s motion to intervene. ECF No. 57.

   10. On May 27, 2021, a court-ordered mediation session was held before

      Magistrate Judge Anthony E. Porcelli. The mediation session was continued

      after May 27, 2021. ECF No. 66.

   11. On June 2, 2021, the State of Alaska filed an amended motion to intervene.

      ECF No. 68.



                                          2
Case 8:21-cv-00839-SDM-AAS Document 73 Filed 06/08/21 Page 3 of 5 PageID 3231




   12. On June 4, 2021, this Court granted Defendants’ motion for leave to file a

      supplemental memorandum in opposition to Plaintiff’s motion for a

      preliminary injunction in light of supplemental authority and additional

      administrative developments before the CDC. ECF No. 70. Defendants filed

      their supplemental memorandum on June 7, 2021. ECF No. 72. The Court

      has scheduled an additional hearing on June 10, 2021. ECF No. 71.

   13. Defendants’ response to the State of Alaska’s intervention motion is due June

      9, 2021. See ECF No. 61. Defendants have been diligently preparing a

      response.

   14. Defendants have already expended a substantial amount of time and resources

      responding to Plaintiff’s motion for a preliminary injunction, participating in

      court-ordered mediation sessions, and responding to intervention motions

      filed by the States of Alaska and Texas, as well as other ancillary matters.

      Substantial activity has occurred in this case between the time that Plaintiff

      filed the Complaint and June 14, 2021, and Defendants need a short extension

      of time in order to complete the response, particularly in light of the press of

      other business.

   15. The time for Defendants to respond has not yet expired.

   16. This motion is not being made for the purpose of delay, but is made based

      upon current assignments and the need for time to file a response.




                                           3
Case 8:21-cv-00839-SDM-AAS Document 73 Filed 06/08/21 Page 4 of 5 PageID 3232




      THEREFORE, Defendants respectfully request that the Court issue an order

extending the time to file an answer or otherwise respond to the Complaint up to and

including July 1, 2021.

                           Local Rule 3.01(g) Certification

      Undersigned counsel conferred with counsel for the State of Florida by email

on June 8, 2021. Plaintiff’s counsel indicated that Plaintiff does not oppose this

motion.



Dated: June 8, 2021                   Respectfully submitted,

                                      BRIAN D. NETTER
                                      Deputy Assistant Attorney General

                                      ERIC BECKENHAUER
                                      Assistant Branch Director
                                      Federal Programs Branch, Civil Division

                                      s/ Amy E. Powell
                                      AMY ELIZABETH POWELL
                                      Senior Trial Counsel
                                      Federal Programs Branch
                                      Civil Division, Department of Justice
                                      150 Fayetteville St, Suite 2100
                                      Raleigh, NC 27601
                                      Phone: 919-856-4013
                                      Email: amy.powell@usdoj.gov

                                      /s/Liam C. Holland
                                      LIAM C. HOLLAND
                                      Trial Attorney
                                      Federal Programs Branch
                                      Civil Division, Department of Justice
                                      1100 L. Street, NW
                                      Washington, DC 20530
                                      Phone: 202-514-4964
                                         4
Case 8:21-cv-00839-SDM-AAS Document 73 Filed 06/08/21 Page 5 of 5 PageID 3233




                                   Email: Liam.C.Holland@usdoj.gov

                                   Counsel for Defendants




                                      5
